Citation Nr: 1308300	
Decision Date: 03/12/13    Archive Date: 03/20/13	

DOCKET NO.  06-31 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE
 
Entitlement to service connection for postoperative residuals of left total hip replacement, with degenerative arthritis.
 
 
REPRESENTATION
 
Appellant represented by:  Vietnam Veterans of America
 
 
WITNESS AT HEARING ON APPEAL
 
The Appellant
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from April 1967 to April 1970, with service in the Republic of Vietnam from November 1967 to November 1968.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
This case was previously remanded by the Board in July 2009 and December 2010 for additional development.  The case is now, once more, before the Board for appellate review.
 
Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.
 
 
REMAND
 
A review of the record in this case continues to raise some question as to the exact nature and etiology of the Veteran's left hip pathology.  
 
In that regard, in July 2012 correspondence one from Russell L. Platt, M.D., indicated that he had first seen the Veteran on February 22, 1982.  The Veteran's history reportedly encompassed "serving in the military," to include "parachute jumping for a limited number of times, as well as other duties necessary in the military."  According to Dr. Platt, when the appellant was first seen he was age 37, and he gave a "history of parachuting," pain in his knees, and later developing symptoms of left hip pain.  Dr, Platt further noted that, during the course of his encounters with the Veteran, he was additionally seen by a rheumatologist, a Dr. James Goske, at the Crystal Arthritis Clinic.
 
The Board notes that while there are currently on file outpatient treatment records from Dr. Platt, the earliest of those records dates from January 1999, almost 17 years following that physician's purported first encounter with the Veteran in February 1982.  Moreover, while there are on file various records from the aforementioned Crystal Arthritis Clinic, none of those records reflect treatment by the aforementioned rheumatologist, Dr. James Goske.  Under the circumstances, an attempt must be made to obtain those records prior to a final adjudication of the Veteran's claim for service connection.
 
Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:
 
1.  The RO/AMC should contact the above-referenced Drs. Russell L. Platt and James Goske, and request that they provide copies of all records of their treatment of the Veteran since 1970, to particularly include any and all treatment records dating as early as February 22, 1982.  Once obtained, all such records should be made a part of the Veteran's claims folder.  The Veteran should be requested to sign any necessary authorization for release of those records to VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.
 
2.  Any pertinent VA or other inpatient or outpatient treatment records, dating since November 2012, the date of the most recent VA opinion of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign any necessary authorization for release of any private medical records to the VA.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  The RO/AMC should then readjudicate the Veteran's claim for service connection for the postoperative residuals of left total hip replacement with degenerative arthritis.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since November 2011.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



